                              Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 1 of 98 PageID #: 1
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
CHRISTIE MCDONALD                                                                                           TEVA PHARMACEUTICALS USA, INC., et al.

    (b) County of Residence of First Listed Plaintiff             UNION                                       County of Residence of First Listed Defendant              MORRIS
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

See attached                                                                                                See attached


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1      Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1332, 1441 and 1446
VI. CAUSE OF ACTION Brief description of cause:
                                           Personal injury products liability alleging defects in intrauterine copper contraceptive
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION         DEMAND $                                                                           CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Hon. Harvey Bartle, III                                                                     DOCKET NUMBER 2:20-cv-04483 (HB)
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/15/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 02/19)   Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 2 of 98 PageID #: 2

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 3 of 98 PageID #: 3




                                  Attachment to Civil Cover Sheet
                          Christie McDonald v. Teva Pharmaceuticals USA,
                                            Inc., et al.
Section I PLAINTIFF (Attorneys)

      Tobias Millrood                              Tim Clark
      Kara Hill                                    Sanders Phillips Grossman LLC
      Pogust Braslow & Millrood, LLC               100 Garden City Plaza
      Eight Tower Bridge, Suite 940                Suite 500
      161 Washington Street                        Garden City, NY 11530
      Conshohocken, PA 19428                       Tel: (516) 741-5600
      Tel: (610) 941-4204
Section I DEFENDANTS
            Teva Pharmaceuticals USA, Inc.,
      Teva Women’s Health, LLC f/ka Teva Women’s Health, Inc.,
      Duramed Pharmaceuticals, Inc. a division of Barr Pharmaceuticals, Inc., d/b/a
            Teva Women’s Health, Inc.,
      Teva Women’s Health, Inc., individually, and as successor in interest to Duramed
            Pharmaceuticals, Inc.,
      Teva Women’s Health, LLC, individually and as successor in interest to Teva,
            Women's Health, Inc.
      Cooper Surgical, Inc., and
      The Cooper Companies, Inc.



Section I DEFENDANTS (Attorneys)

      Frederick M. Erny
      Ulmer & Berne LLP
      600 Vine Street, Suite 2800
      Cincinnati, OH 45202
      Tel: (513) 698-5144

      Brian H. Rubenstein
      Robert W. Rubenstein
      Greenberg Traurig, LLP
      1717 Arch Street
      Suite 400
      Philadelphia, PA 19103
      Tel: (215) 988-7800
           Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 4 of 98 PageID #: 4
                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM
              CHRISTIE MCDONALD       :                                       CIVIL ACTION CML
                                      :
              v.                      :
                                      :
TEVA PHARMACEUTICAL USA, INC., et al. :                                       NO.

 In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
 plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
 filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
 side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
 designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
 the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
 to which that defendant believes the case should be assigned.

 SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
 (a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

 (b) Social Security – Cases requesting review of a decision of the Secretary of Health
     and Human Services denying plaintiff Social Security Benefits.                                   ( )

 (c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

 (d) Asbestos – Cases involving claims for personal injury or property damage from
     exposure to asbestos.                                                                            ( )

 (e) Special Management – Cases that do not fall into tracks (a) through (d) that are
     commonly referred to as complex and that need special or intense management by
     the court. (See reverse side of this form for a detailed explanation of special
     management cases.)                                                                               (X)

 (f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( )



  10/15/2020                                                        Defendants
 Date                               Attorney-at-law                      Attorney for
 (215) 988-7800                 (215) 988-7801                         rubensteinb@gtlaw.com
 Telephone                           FAX Number                           E-Mail Address


 (Civ. 660) 10/02
          Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 5 of 98 PageID #: 5

                              Civil Justice Expense and Delay Reduction Plan
                             Section 1:03 - Assignment to a Management Track

    (a)          The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

    (b)           In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

    (c)         The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.
     (d)         Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.
     (e)        Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.
                            SPECIAL MANAGEMENT CASE ASSIGNMENTS
                             (See §1.02 (e) Management Track Definitions of the
                              Civil Justice Expense and Delay Reduction Plan)
     Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
                         Case: 3:20-cv-00302-DMB-RP   Doc #:DISTRICT
                                              UNITED STATES  1 Filed:COURT
                                                                     10/15/20 6 of 98 PageID #: 6
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                            SHERMAN, MS
Address of Plaintiff: ______________________________________________________________________________________________
                                                          PARSIPPANY, NJ
Address of Defendant: ____________________________________________________________________________________________

Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:
                2:20-cv-04483 (HB)
Case Number: ______________________________                                Hon. Harvey Bartle III
                                                                 Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case          ●   is /     is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      10/15/2020
DATE: __________________________________                                      ____________________
                                                              ______________________                                                     83200
                                                                                                                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                  
                                                                                            ✔    7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

             Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


DATE: __________________________________                                    Sign here if applicable
                                                              __________________________________________                      ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 7 of 98 PageID #: 7




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTIE MCDONALD

                      Plaintiff,
                                                 Case No. ____-CV-__________
       v.

     and
TEVA PHARMACEUTICALS USA, INC.

     and
TEVA WOMEN’S HEALTH, LLC f/k/a
TEVA WOMEN’S HEALTH, INC.

        and
DURAMED PHARMACEUTICALS, INC.,
a division of Barr Pharmaceuticals, Inc.,
d/b/a TEVA WOMEN'S HEALTH, INC.,

        and
TEVA WOMEN’S HEALTH, INC.,
individually, and as successor in interest to,
DURAMED PHARMACEUTICALS, INC.,
a division of Barr Pharmaceuticals, Inc.,

       and
TEVA WOMEN’S HEALTH, LLC.,
individually and as successor in interest to
TEVA WOMEN'S HEALTH, INC.,

      and
CooperSurgical, Inc.,

And

The Cooper Companies, Inc.

                      Defendants.
       Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 8 of 98 PageID #: 8




                                       NOTICE OF REMOVAL

        Defendants Teva Pharmaceuticals USA, Inc., Teva Women’s Health, Inc.,1 Teva Women’s

Health, LLC, and unserved Defendants, CooperSurgical, Inc., and The Cooper Companies, Inc.,

by their undersigned attorneys, hereby give notice of the removal of this action, pursuant to 28

U.S.C. §§ 1332(a)(1), 1441, and 1446, from the Court of Common Pleas, Philadelphia County, to

the United States District Court for the Eastern District of Pennsylvania. As grounds for removal,

Defendants state as follows:

                                     NATURE OF THE ACTION

        1.      This is a personal injury products liability action brought by plaintiff Christie

McDonald who alleges a ParaGard IUD, a prescription drug, was placed in her by a physician on

September 25, 2009, and that when she had the ParaGard removed on July 25, 2018, one arm of

the ParaGard remained. Plaintiff also alleged that on August 7, 2018, her physician attempted to

remove the remaining arm via hysteroscopy, but was unsuccessful. (Ex. A, Compl. ¶¶ 2, 55, 57,

58, 59.)

        2.      Plaintiff commenced this action by filing a Praecipe to Issue Writ of Summons on

July 23, 2020, in the Philadelphia County Court of Common Pleas, July Term, 2020, No. 01550

naming as Defendants Teva Pharmaceuticals USA, Inc., Teva Women’s Health, Inc., Duramed

Pharmaceuticals, Inc., and Teva Women’s Health, LLC. (Ex. B, Praecipe to Issue Writ of

Summons and Summons.) Plaintiff served Defendants Teva Pharmaceuticals USA, Inc., and Teva




1
          For reasons only known to her, plaintiff has “named” and incorrectly describes as a purportedly
separate Defendant in the caption of her complaint, Duramed Pharmaceuticals, Inc., even though Duramed
Pharmaceuticals, Inc., was simply a prior name of Teva Women’s Health, Inc. Plaintiff acknowledges this
name change. (See Complaint ¶ 10 where allegations are made against Duramed Pharmaceuticals, Inc., but
it is not referred to as a defendant, see also ¶ 17, 38.) Therefore, the statements made in this Notice about
Teva Women’s Health, Inc., apply to the incorrectly “named” Duramed Pharmaceuticals, Inc.


                                                     2
       Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 9 of 98 PageID #: 9




Women’s Health, LLC, with the Writ of Summons on July 24, 2020. Plaintiff attempted to serve

Teva Women’s Health, Inc., on July 24, 2020, but Teva Women’s Health, Inc., no longer exists

and cannot be served. Duramed Pharmaceuticals, Inc., was simply a prior name for Teva Women’s

Health, Inc., as acknowledged by plaintiff. (Ex. A, Compl. ¶¶ 10, 17 and 38).

       3.      On September 8, 2020, Defendants Teva Pharmaceuticals USA, Inc., Teva

Women’s Health, Inc., and Teva Women’s Health, LLC, filed a Praecipe and Rule upon plaintiff

to file a complaint within 20 days. (Ex. C, Praecipe and Rule).

       4.      On September 24, 2020, plaintiff filed her Complaint against Defendants Teva

Pharmaceuticals USA, Inc., Teva Women’s Health, Inc., Teva Women’s Health, LLC, and also

added as Defendants CooperSurgical, Inc., and The Cooper Companies, Inc. (Ex. A, Compl.)

Plaintiff served her Complaint on Defendants Teva Pharmaceuticals USA, Inc., and Teva

Women’s Health, LLC, on September 25, 2020. Plaintiff attempted to serve Teva Women’s

Health, Inc., on September 25, 2020, but Teva Women’s Health, Inc., no longer exists and cannot

be served. Duramed Pharmaceuticals, Inc., was simply a prior name for Teva Women’s Health,

Inc., as acknowledged by plaintiff. (Ex. A, Compl. ¶¶ 10, 17 and 38). Plaintiff has not served her

Complaint on CooperSurgical, Inc., or The Cooper Companies, Inc.

       5.      As set forth below, this action is properly removable under the Court’s diversity

jurisdiction and because this is a civil action between citizens of different states and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

                          DIVERSITY JURISDICTION IS PROPER

       A.      The Amount in Controversy Requirement Is Satisfied

       6.      “[A] defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.,

LLC v. Owens, 135 S. Ct. 547, 554 (2014). “Evidence establishing the amount is required by §

                                                  3
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 10 of 98 PageID #: 10




1446(c)(2)(B) only when the plaintiff contests, or the court questions, the defendant's allegation.”

Id.

       7.      Under 28 U.S.C. § 1446(c)(2)(A)(ii), a defendant may assert the amount in

controversy in its notice of removal if removing from a jurisdiction where “[s]tate practice either

does not permit demand for a specific sum or permits recovery of damages in excess of the amount

demanded.” Removal of a lawsuit is proper upon the defendant’s assertion of the amount in

controversy if the district court finds by a preponderance of the evidence that the amount in

controversy exceed $75,000, exclusive of interest and costs. See 28 U.S.C. § 1446 (c)(2)(B); see

also Frederico v. Home Depot, 507 F.3d 188, 197 (3d Cir. 2007) (holding that where the plaintiff

has not specifically averred the amount in controversy is less than the jurisdictional minimum,

remand is only proper where the court finds to a legal certainty that the plaintiff cannot recover

the jurisdictional amount).

       8.      Plaintiff’s Complaint seeks damages, exclusive of interest and costs, “which

exceeds the sum of fifty thousand dollars ($50,000)” and also “in excess of the jurisdictional

minimum” of the Court of Common Pleas. (Ex. A, Compl. ¶ 27; see also “Relief Requested,”

page 36). It is apparent from the face of the Complaint, and the injuries alleged by plaintiff that

the amount in controversy in this action exceeds $75,000. Plaintiff claims that as a direct result of

her use of the ParaGard, “Plaintiff suffered from having a broken arm of the ParaGard in her.” (Ex.

A, Compl. ¶ 61.) She asserts this caused her damage, including, but not limited to, “pain, suffering,

mental anguish, the loss of reproductive health, loss of enjoyment of life, medical expenses and

other out of pocket losses and loss of income.” (Id.)

       9.      Where, as here, a plaintiff alleges she has suffered serious bodily injuries, courts,

including this Court, have readily found that the amount-in-controversy requirement is satisfied.

See, e.g., Varzally v. Sears, Roebuck & Co., No. 09-CV-6137, 2010 WL 3212482, at *2 (E.D. Pa.

                                                 4
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 11 of 98 PageID #: 11




July 30, 2010) (where plaintiff alleged injuries to his neck, right shoulder and right arm, requiring

medical treatment and physical therapy, wage losses from having to take time off from work to

recover from his injuries, and continuing medical problems, amount in controversy met); Viens

v. Wal–Mart Stores, Inc., No. 96–CV–2602, 1997 WL 114763, at *2–3 (D. Conn. Mar. 4, 1997)

(finding reasonable probability that amount in controversy requirement was satisfied when

plaintiff’s complaint alleged severe injuries and lost wages).

        10.     Accordingly, although Defendants deny any liability or that they are responsible in

any way for plaintiff’s alleged damages, based upon plaintiff’s characterization of the alleged

damages at issue, the amount-in-controversy requirement is satisfied.

        B.      There is Complete Diversity

        11.     Plaintiff, Christie McDonald, is an adult citizen and resident of the state of

Mississippi. (Ex. A, Compl. ¶ 5.)

        12.     Defendant Teva Pharmaceuticals USA, Inc., is incorporated in Delaware and has

its principal place of business in Parsippany, New Jersey. Therefore, for diversity purposes, Teva

Pharmaceuticals USA, Inc., is deemed to be a citizen of Delaware and New Jersey, and diverse

from plaintiff. Teva Pharmaceuticals USA, Inc., also was fraudulently joined in this suit.2 Plaintiff


2
          “[J]oinder is fraudulent if ‘there is no reasonable basis in fact or colorable ground supporting the
claim against the joined defendant, or no real intention in good faith to prosecute the action against
defendant or seek a joint judgment.’” In re Briscoe, 448 F.3d 201, 216 (3d Cir. 2016) (quoting Abels v.
State Farm Fire & Cas. Co., 770 F.2d 26, 32 (3d Cir. 1985)). Teva Pharmaceuticals USA, Inc., did not
manufacture or sell the ParaGard IUD allegedly placed in plaintiff. Accordingly, although plaintiff has
asserted in her Compliant that a governing law determination is “not yet ripe for review,” plaintiff cannot
bring a product liability claim against Teva Pharmaceuticals USA, Inc., under Mississippi and Pennsylvania
law. See Mississippi Valley Silica Co. v. Reeves, 141 So. 3d 377, 382 (Miss. 2014) (In a product liability
suit, the product that caused the plaintiff's injuries must have originated from the defendant manufacturer
or seller, and if it did not, then no claim in tort may be sustained); Albritton v. Coleman Co., 813 F. Supp.
450, 454 (S.D. Miss. 1992) (“The essential element of the plaintiffs' case is the identification of the named
defendant as the manufacturer or supplier of the defective product in question.”); Long v. Krueger, Inc.,
686 F. Supp. 514, 517 (E.D. Pa. 1988) (“In a product liability case, the plaintiff must identify the defendant
as the manufacturer or seller of the offending product before a plaintiff's injuries may be found to be
proximately caused by the negligence of the defendant.”)

                                                      5
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 12 of 98 PageID #: 12




served Teva Pharmaceuticals USA, Inc., with a Summons on July 24, 2020, and with her

Complaint on September 25, 2020.

       13.     Defendant Teva Women’s Health, LLC, is a limited liability company formed

under Delaware law. Teva Women’s Health, LLC’s sole member is Barr Pharmaceuticals, LLC,

whose sole member is Teva Pharmaceuticals USA, Inc. Therefore, for diversity purposes, Teva

Women’s Health, LLC, is a citizen of Delaware and New Jersey and diverse from plaintiff.

Plaintiff served Teva Women’s Health, LLC, with a Summons on July 24, 2020, and with her

Complaint on September 25, 2020.

       14.     Defendant Teva Women’s Health, Inc., ceased to exist on August 11, 2017. It was

converted under Delaware law to Teva Women’s Health, LLC. Teva Women’s Health, Inc., has

not been, and cannot be, joined and served and, therefore, its citizenship must be disregarded.

       15.     Unserved Defendant The Cooper Companies, Inc., is incorporated in Delaware and

has its principal place of business in California. See e.g., Ex. A, Compl. ¶ 12. Therefore, for

diversity purposes, The Cooper Companies, Inc., is deemed to be a citizen of Delaware and

California. The Cooper Companies, Inc., has not manufactured or sold ParaGard. Although

diverse from plaintiff, The Cooper Companies, Inc.’s citizenship also should be ignored because

it was fraudulently joined in this suit. See fn. 2. Plaintiff has not served The Cooper Companies,

Inc., with her Complaint.

       16.     Unserved Defendant CooperSurgical, Inc., is incorporated in Delaware and has its

principal place of business in Connecticut. See e.g., Ex. A, Compl. ¶ 13. Therefore, for diversity

purposes, CooperSurgical, Inc., is deemed to be a citizen of Delaware and Connecticut.

CooperSurgical, Inc., did not manufacture or sell the ParaGard IUD allegedly placed in plaintiff.

Although diverse from plaintiff, CooperSurgical, Inc.’s citizenship also should be ignored because




                                                6
        Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 13 of 98 PageID #: 13




it was fraudulently joined in this suit. See fn. 2. Plaintiff has not served CooperSurgical, Inc., with

her Complaint.

         17.   Thus, complete diversity exists. 28 U.S.C. § 1332(a)(1).

         THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

         18.   This is a civil action within the meaning of the Acts of Congress relating to removal

of cases. See generally 28 U.S.C. § 1446(a)-(b).

         19.   This Notice of Removal is timely filed under 28 U.S.C. § 1446(b)(1) because

plaintiff served Teva Pharmaceuticals USA, Inc., and Teva Women’s Health, LLC with her

Complaint on September 25, 2020. Plaintiff attempted to serve Teva Women’s Health, Inc., with

her Complaint on September 25, 2020, but Teva Women’s Health, Inc., ceased to exist on August

11, 2017. Teva Women’s Health, Inc., has not been, and cannot be, joined and served. Plaintiff

has not served CooperSurgical, Inc., or The Cooper Companies, Inc., with her Complaint.

         20.   Copies of all state court process, pleadings, and orders served upon Defendants are

attached as Exhibits A through C. 28 U.S.C. § 1446(a).

         21.   Each defendant by joining in this Notice of Removal consents to removal of this

suit.

         22.   The Court of Common Pleas, Philadelphia County, the court in which this action

was filed, is located within the jurisdiction of the United States District Court for the Eastern

District of Pennsylvania.

         23.   A copy of this Notice of Removal is being filed with the Court of Common Pleas,

Philadelphia County, Pennsylvania.

         24.   Written notice of removal is also being given promptly to plaintiff, by service upon

her attorneys of record.

         25.   Defendants reserve the right to amend or supplement this Notice of Removal.

                                                  7
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 14 of 98 PageID #: 14




       26.     By filing this Notice of Removal, the removing Defendants do not waive, either

expressly or implicitly, their rights to assert any defenses available under state and/or federal law.

All such defenses are expressly reserved and preserved.

       WHEREFORE, Defendants Teva Pharmaceuticals USA, Inc., Teva Women’s Health, Inc.,

Teva Women’s Health, LLC, and unserved Defendants, The Cooper Companies, Inc., and

CooperSurgical, Inc., hereby remove this action from the Court of Common Pleas, Philadelphia

County, Pennsylvania, where it is pending under July Term, 2020, No. 01550, to this Court.

       Dated: October 15, 2020.

                                               Respectfully submitted,


                                       By:     /s/ Brian H. Rubenstein
                                               Brian H. Rubenstein, Esq. (Pa. I.D. No. 83200)
                                               Greenberg Traurig, LLP
                                               1717 Arch Street, Suite 400
                                               Philadelphia, PA 19103
                                               Tel: (215) 988-7864
                                               Fax: (215) 689-4419
                                               rubensteinb@gtlaw.com

                                               Frederick M. Erny, Esq. (Pa. I.D. No. 52007)
                                               Ulmer & Berne LLP
                                               600 Vine Street, Suite 2800
                                               Cincinnati, OH 45202
                                               Tel: (513) 698-5144
                                               Fax: (513) 698-5145
                                               ferny@ulmer.com

                                               Attorneys for Defendants
                                               Teva Women’s Health, Inc.,
                                               Teva Pharmaceuticals USA, Inc.,
                                               Teva Women’s Health, LLC, and
                                               Unserved Defendants,
                                               The Cooper Companies, Inc., and
                                               CooperSurgical, Inc.




                                                  8
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 15 of 98 PageID #: 15




    EXHIBIT A
       Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 16 of 98 PageID #: 16


POGUST MILLROOD LLC                           SANDERS PHILLIPS GROSSMAN LLC
Tobias L. Millrood, Esq.                      Tim Clark, Esq. Filed and Attested by the
Attorney ID 77764                             100 Garden City Office
                                                              Plaza, Suite 500
                                                                      of Judicial Records
Kara D. Hill, Esq.                            Garden City, NY 11530
                                                                  24 SEP 2020 08:28 pm
Attorney ID 324171                            (516) 741-5600             M. RUSSO
Eight Tower Bridge, Suite 940
161 Washington Street
Conshohocken, PA 19428
Tel: (610) 941-4204
Attorneys for Plaintiff
 __________________________________________________
 CHRISTIE MCDONALD
 117 E Main St,                                                 PHILADELPHIA COUNTY
 Sherman, MS 38828                                             COURT OF COMMON PLEAS
                      Plaintiff,                                   TRIAL DIVISION
 v.

 TEVA PHARMACEUTICALS USA, INC.                            July TERM, 2020
 1090 Horsham Road                                         DOCKET NO: # 200701550
 North Wales, PA 19454
      and                                                  Jury Trial Demanded
 TEVA WOMEN’S HEALTH, LLC f/k/a TEVA WOMEN’S
 HEALTH, INC.                                              Assessment of Damages Hearing is
 425 Privet Road                                           Required
 Horsham, PA 19044

      and
 DURAMED PHARMACEUTICALS, INC., a division of
 Barr Pharmaceuticals, Inc., d/b/a TEVA WOMEN’S
 HEALTH, INC.,
 1090 Horsham Road
 North Wales, PA 19454

      and
 TEVA WOMEN’S HEALTH, INC., individually, and as
 successor in interest to, DURAMED
 PHARMACEUTICALS, INC., a division of Barr
 Pharmaceuticals, Inc.,
 1090 Horsham Road
 North Wales, PA 19454

         and
 TEVA WOMEN’S HEALTH, LLC., individually and as
 successor in interest to TEVA WOMEN’S HEALTH, INC.
 425 Privet Road
 Horsham, PA 19044

 and

                                                                             Case ID: 200701550
    Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 17 of 98 PageID #: 17



CooperSurgical, Inc.,
95 Corporate Drive
Trumbull, CT 06611

And

The Cooper Companies, Inc.,
6140 Stoneridge Mall Rd, Suite 590
Pleasanton, CA 94588

Defendants.




___________________________________________________




                                                                          Case ID: 200701550
   Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 18 of 98 PageID #: 18



                CIVIL ACTION COMPLAINT/NOTICE TO PLEAD

NOTICE You have been sued in court. If
                                AVISO Le han demandado en corte. Si
you wish to defend against the claims set
                                usted quiere defenderse contra las
forth in the following pages, you must take
                                demandas nombradas en las páginas
action within twenty (20) days after this
                                siguientes, tiene veinte (20) días a partir de
complaint and notice are served, by
                                recibir esta demanda notificación para
entering a written appearance personally
                                entablar personalmente o por un abogado
or by attorney and filing in writing with
                                una comparecencia escrita y también para
the court your defenses or objections to the
                                entablar con la corte en forma escrita sus
claims set forth against you. You are
                                defensas y objeciones a las demandas
warned that if you fail to do so the case
                                contra usted sin previo aviso para
may proceed without you and a judgment
                                conseguir el dinero demandado en el pleito
may be entered against you by the court
                                o para conseguir cualquier otra demanda o
without further notice for any money
                                alivio solicitados por el demandante. Usted
claimed in the complaint or for any other
                                puede perder dinero o propiedad u otros
claim or relief requested by the plaintiff.
                                derechos importantes para usted.
You may lose money or property or other
                                USTED DEBE LLEVAR ESTE
rights important to you.        DOCUMENTO A SU ABOGADO
                                INMEDIATAMENTE. SI USTED NO
YOU SHOULD TAKE THIS PAPER TO   TIENE ABOGADO (O NO TIENE
YOUR LAWYER AT ONCE. IF YOU DO DINERO SUFICIENTE PARA PAGAR A
NOT HAVE A LAWYER (OR CANNOT    UN ABOGADO) VAYA EN PERSONA O
AFFORD ONE), GO TO OR           LLAME POR TELEFONO A LA
TELEPHONE THE OFFICE SET FORTH OFICINA NOMBRADA ABAJO PARA
BELOW TO FIND OUT WHERE YOU     AVERIGUAR DONDE SE PUEDE
CAN GET LEGAL HELP.             CONSEGUIR ASSISTENCIA LEGAL.
PHILADELPHIA COUNTY BAR         ESTA OFICINA PUEDE
ASSOCIATION LAWYER REFERRAL     PROPORCIONARLE LA
AND INFORMATION SERVICE 1101    INFORMACION SOBRE CONTRATAR
                  TH
MARKET STREET, 11 FLOOR         A UN ABOGADO.
PHILADELPHIA, PENNSYLVANIA      ASOCIACION DE LICENCIADOR DE
19107 TELEPHONE: (215) 238-1701 PHILADELPHIA VICIO DE
                                REFERENCIA DE INFORMACION
THIS OFFICE CAN PROVIDE YOU     LEGAL 1101 MARKET STREET, 11TH
WITH INFORMATION ABOUT HIRING FLOOR PHILADELPHIA,
A LAWYER.                       PENNSYLVANIA 19107 TELEFONO:
                                (215) 238-1701
IF YOU CANNOT AFFORD TO HIRE A  SI USTED NO TIENE DINERO
LAWYER, THIS OFFICE MAY BE      SUFICIENTE PARA PAGAR A UN
ABLE TO PROVIDE YOU WITH        ABOGADO, ESTA OFICINA PUEDE
INFORMATION ABOUT AGENCIES      PROPORCIONAR INFORMACION
THAT MAY OFFER LEGAL SERVICES COBRE AGENCIAS QUE OFRECEN
TO ELIGIBLE PERSONS AT A        SERVICIOS LEGALES A PERSONAS
REDUCED FEE OR NO FEE.          QUE CUMPLEN CON LOS
                                REQUISITOS PARA UN HONORARIO
                                REDUCIDO O NINGUN HONORARIO.



                                                                         Case ID: 200701550
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 19 of 98 PageID #: 19




                                           COMPLAINT

                                         CIVIL ACTION

        Plaintiff, Christie McDonald, by and through her undersigned attorneys, files this

complaint against Teva Pharmaceuticals USA, Inc., Teva Women’s Health, Inc., d/b/a Teva

Women’s Health, LLC, Duramed Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc.,

f/k/a Teva Women’s Health, Inc., Teva Women’s Health, LLC., f/k/a Teva Women’s Health, Inc.,

as successor in interest to Duramed Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc.,
(collectively referred herein as “Teva Defendants”), and against CooperSurgical, Inc., and the

Cooper Companies, Inc., (collectively referred herein as “Cooper Defendants”) both jointly and

severally, the companies that designed, developed, manufactured, tested, performed safety

surveillance, labeled, packaged, distributed, marketed and/or sold the ParaGard Intrauterine

medical device (“ParaGard IUD”)          implanted into Plaintiff throughout the United States.

Accordingly, Plaintiff alleges, and states as follows:
                                            INTRODUCTION
        1.      This is an action for damages relating to the Defendants’ design, manufacture,
surveillance, sale, marketing, advertising, promotion, labeling, packaging, and distribution of
ParaGard Intrauterine medical device (hereinafter “ParaGard IUD”).
        2.      The ParaGard IUD is an intrauterine device, however, it is regulated as a drug. It is
placed into the uterus to prevent conception.
        3.      The ParaGard IUD has a propensity to break at the arms upon explant resulting in
serious injuries.
        4.      Plaintiff used the ParaGard IUD, and as a result of its use suffered injuries.


                                             PARTIES

        5.      Plaintiff, Christie McDonald is an adult citizen and resident of the state of

Mississippi, residing at 117 E Main St, Sherman, MS 38828 who was implanted with Defendants’

ParaGard IUD.


                                                                                            Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 20 of 98 PageID #: 20



       6.      Defendant Teva Pharmaceuticals USA, Inc. (“Teva Pharmaceuticals” or “Teva

USA”) is a corporation with headquarters located at 1090 Horsham Rd. in North Wales,

Pennsylvania. At times relevant to this action, Teva USA designed, developed, manufactured and

marketed the ParaGard IUD at issue. At times relevant to this action, Teva USA communicated with

the United States Department of Health and Human Services, Food and Drug Administration

(FDA”) regarding the sale, use, and safety concerns related to ParaGard IUDs, which includes

managing product recalls, investigating adverse events from ParaGard IUD users, and performing

mandatory reporting to FDA regarding ParaGard.

       7.      At times relevant to this action, Teva USA was involved in regulatory

communications, and medical communications, including but not limited to communications with

physicians, doctors and other medical personnel, which led to activities giving rise to failure to

warn, negligence, gross negligence, common law fraud, negligent misrepresentation, breach of

warranty, and a violation of consumer protection laws.

       8.      Defendant Teva Women’s Health, Inc., (“Teva Women’s Health”) is a corporation

with headquarters located at 425 Privet Rd., in Horsham, Pennsylvania and is and/or was a wholly

owned subsidiary of Defendant Teva USA, and/or operated as a successor-in-interest to Duramed

Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc., and/or assumed Duramed

Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc., in a name change after its acquisition

by Teva USA. Teva Women’s Health, Inc., converted into Teva Women’s Health, LLC in 2017 and

continues to operate as Teva Women’s Health, LLC. At times relevant to this action, Teva Women’s

Health designed, developed, manufactured and marketed the ParaGard IUD at issue.

       9.      Defendant Teva Women’s Health, LLC is a corporation with headquarters located at

425 Privet Rd., in Horsham, Pennsylvania and is and/or was a wholly owned subsidiary of

Defendants Teva Pharmaceuticals. Teva Women’s Health, LLC is the product of an entity

conversion pursuant to Pennsylvania Statute 15 Pa.C.S. §356, and Del. Code Ann. Tit. 8, 266. Teva

Women’s Health, Inc., converted into Teva Women’s Health, LLC and continues to operate as a

limited liability company instead of an incorporation. Teva Women’s Health, LLC formerly known

as Teva Women’s Health, Inc., shall herein be collectively referred to as “Teva Women’s Health”.

                                                                                            Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 21 of 98 PageID #: 21



       10.     Accordingly, Duramed Pharmaceuticals, Inc., a division of Barr Pharmaceuticals,

Inc., d/b/a Teva Women’s Health Inc., (hereafter referred to as “Duramed”), acquired FEI Women’s

Health in 2005 wherein the asset of ParaGard was acquired in the deal. Duramed was acquired by

Teva USA in 2008 wherein its name was changed to Teva Women’s Health, Inc., a wholly-owned

subsidiary of Teva USA.

       11.     At times relevant hereto and alleged herein, the Teva Defendants conducted and

continues to regularly conduct substantial business within the Commonwealth of Pennsylvania and

within Philadelphia County, which included and continues to include, the research, safety

surveillance, manufacture, sale, distribution and marketing of the ParaGard IUD, which is

distributed through the stream of interstate commerce into Pennsylvania and Philadelphia County.

       12.     Defendant The Cooper Companies, Inc., (“Cooper Companies”) is a corporation

with headquarters at 6140 Stoneridge Mall Rd., in Pleasanton, California. The Cooper Companies

purchased assets and global rights and business of the ParaGard IUD in September 2017 for $1.1

Billion, including their manufacturing facility in Buffalo, New York.

       13.     Defendant CooperSurgical, Inc., (“Cooper Surgical”) is a corporation with

headquarters at 95 Corporate Drive in Trumbull, Connecticut and a subsidiary of Defendants The

Cooper Companies (collectively Defendants The Cooper Companies and CooperSurgical are

referred herein as the “Cooper Defendants”).

       14.     At all times relevant hereto and alleged herein, The Cooper Defendants conducted

and continues to conduct substantial business within the State of Pennsylvania.

       15.     At times relevant hereto, each Defendant acted in all aspects as the agent and alter

ego of each other.

       16.     The Cooper Defendants are liable as successors-in-interest under the Pennsylvania

Uniform Voidable Transactions Act, 12 Pa. Stat. and Cons. Stat. Ann. § 5101, et seq and the

Pennsylvania Fraudulent Transfer Act, 73 Pa. Stat. Ann. § 201-1, et seq.

       17.     Upon reasonable belief, Duramed became Teva Women’s Health, Inc., through a

name change in 2008. Teva Women’s Health, Inc., then became Teva Women’s Health, LLC

through a conversion in 2017. Teva Women’s Health, LLC then sold all of its assets including the

                                                                                        Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 22 of 98 PageID #: 22



ParaGard to the Cooper Defendants in 2017. Teva Women’s Health, LLC became a holdings

company with no tangible assets.

       18.     The Cooper Defendants knew or should have known that the transfer and conversion

of Teva Women’s Health, Inc., was intended to thwart potential creditors from having a claim

against Teva Women’s Health, Inc or Teva Women’s Health, LLC. Therefore, the Cooper

Companies are liable pursuant to the Pennsylvania Consumer Protection Acts.

       19.     The liability of these companies has passed on through various business instruments

and now lies with Teva Women’s Health, Inc, Teva Pharmaceuticals USA, Inc., the Cooper

Companies Inc., and CooperSurgical, Inc.



       20.     At times relevant and material hereto, Defendants were engaged in the business of,

or were successors-in-interest to entities engaged in the business of, researching, developing,

designing, formulating, licensing, manufacturing, testing, producing, processing, assembling,

packaging, inspecting, distributing, selling, labeling, monitoring, marketing, promoting,

advertising, and/or introducing into interstate commerce throughout the United States, and in the

Commonwealth of Pennsylvania, either directly or indirectly, through third-parties, subsidiaries

and/or related entities, the ParaGard, a drug used in the prevention of pregnancy, implanted in

patients throughout the United States, including Plaintiff.

                                  JURISDICTION AND VENUE
       21.     Plaintiff incorporates by reference all of the above paragraphs.

       22.     Jurisdiction is proper over the Defendants based upon 42 Pa. C.S.A. 5301.

       23.     This Court has proper jurisdiction over the Teva Defendants who are citizens and

residents of the Commonwealth of Pennsylvania.

       24.     The Court has personal jurisdiction over the Defendants pursuant to, and consistent

with Pennsylvania’s long-arm statute (42 Pa.C.S. 5322) and both the Commonwealth of

Pennsylvania’s and Federal Constitutional requirements of Due Process in so far that Defendants,

acting through agents or apparent agents, committed one or more of the following:



                                                                                        Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 23 of 98 PageID #: 23



                     a. Defendants transacted and continue to transact, business in the

                        Commonwealth of Pennsylvania, 42 Pa.C.S. 5322(a)(1), and conducted, and

                        regularly conduct business, receive substantial revenues, and sell and

                        perform services in Philadelphia, Philadelphia County, Pennsylvania;

                     b. Defendants have an interest in, uses, or possess real property in the

                        Commonwealth of Pennsylvania, 42 Pa.C.S.5322(a)(5);

                     c. Requiring Defendants to litigate this claim in the Commonwealth of

                        Pennsylvania does not offend traditional notions of fair play and substantial

                        justice and is permitted by the U.S. Constitution.

       25.     Venue is proper in this County pursuant to Pa. R.C.P. No. 2179, which provides, in

relevant part, that “a personal action against a corporation or similar entity may be brought in and

only in (1) the county where its registered office or principal place of business is located; (2) a

county where it regularly conducts business,” because all of the Defendants regularly conduct

business in Philadelphia County.

       26.     Jurisdiction and venue are proper in this Honorable Court, as Teva Defendants have

sufficient contacts with the Commonwealth of Pennsylvania, including the City of Philadelphia,

through their substantial and purposeful transaction of business here, including but not limited to

their receipt of substantial compensation, revenues and/or profits from sales of the ParaGard IUD,

as well as, conducting safety surveillance, marketing and/or promotion, storage and delivery of the

ParaGard drug and engagement in the strategy and strategic design and implementation of

ParaGard for commerce within the Commonwealth of Pennsylvania, all of which led to the causes

of actions herein.

       27.     This is an action for damages, exclusive of interest and costs, which exceeds the

sum of fifty thousand dollars ($50,000).

       28.     Plaintiff’s claims in the is action are brought solely under state law. Plaintiff does

not bring assert or allege, either expressly or impliedly, any causes of action arising under any

federal law, statute, regulation or provision. Thus, there is no federal jurisdiction in this action on

the basis of a federal question under 28 U.S.C. 1331.

                                                                                             Case ID: 200701550
        Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 24 of 98 PageID #: 24



         29.    Federal diversity jurisdiction is lacking in this matter as complete diversity does

not exist between the parties and therefore the federal courts lack jurisdiction under 28 U.S.C.

1332.

         30.    Further, at this stage of litigation, a choice of law analysis is not yet ripe for review;

Plaintiff reserves her right to pursue the causes of action listed herein based upon the facts pled

and discovered.




                                     FACTUAL ALLEGATIONS
         31.    At relevant times, all Defendants designed, researched, manufactured, labeled,

packaged, promoted, marketed and/or sold the ParaGard IUD at issue after receiving New Drug

Application approval from FDA.

         32.    ParaGard is an intrauterine drug that can provide long term birth control, up to 10

years, without hormones.

         33.    The ParaGard drug is a T-shaped plastic frame made of polyethylene and barium

sulfate that is inserted into the uterus. Copper wire coiled around the IUD produces an inflammatory

reaction that is toxic to sperm and egg. A monofilament polyethylene thread is tied through the tip,

resulting in two white threads, which aid in the detection and removal of the drug.

         34.    The ParaGard IUD has a propensity to break at the arms upon explant resulting in
serious injuries.

         35.    In 2008, Teva USA became the owner of ParaGard when it acquired Duramed

Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc., through its purchase of Barr

Pharmaceuticals.

         36.    Upon information and belief, when Teva USA acquired Duramed, a division of Barr

Pharmaceuticals, Inc., it also acquired Duramed’s manufacturing facilities, sales force and

responsibility for maintaining and updating the labeling for ParaGard.




                                                                                                Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 25 of 98 PageID #: 25



       37.     Shortly thereafter, Teva USA changed the name of Duramed Pharmaceuticals, Inc.,

a division of Barr Pharmaceuticals, Inc., to Teva Women’s Health, Inc., a wholly owned subsidiary

of Teva USA.

       38.     Upon information and belief, Teva Women’s Health, Inc., is simply a new name for

Duramed Pharmaceuticals, Inc., a division of Barr Pharmaceuticals, Inc.

       39.     Upon information and belief, and for purposes of liability and interest, Teva

Women’s Health, Inc., is the same entity as Teva Women’s Health, LLC. Teva Women’s Health,

Inc., converted into Teva Women’s Health, LLC under the laws of Delaware. Del. Code Ann. Tit.

8, 266. Pursuant to Del. Code Ann. Tit. 8, 266, a company that converts from one entity into another

is deemed to be a continuation of the preexisting company. A conversion does not equate to a

dissolution and no winding up takes place. Therefore, Teva Women’s Health, Inc., did not dissolve,

windup, or cease to exist and liability continues from the corporation to the Limited Liability

Company.

       40.     Upon information and belief on August 11, 2017, Teva Women’s Health, Inc.,

converted into Teva Women’s Health, LLC and sold off all of its assets.

       41.     On September 11, 2017, Teva Defendants sold the ParaGard to Cooper Defendants.

       42.     ParaGard is currently sold only in the U.S. and had earned revenues of approximately

$168 million for the twelve-month period ending June 30, 2017.

       43.     At times relevant, Teva and Cooper Defendants engaged in extensive mass media

direct-to-consumer advertising of ParaGard for the purpose of increasing sales.

       44.     The ParaGard was marketed heavily by Teva and Cooper Defendants as being safe

and effective, and promising fewer side effects than other birth control methods.

       45.     The marketing and promotional efforts of Teva and Cooper Defendants, their

advertisers, and sales force served to overstate the benefits of ParaGard and minimize and downplay



                                                                                         Case ID: 200701550
           Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 26 of 98 PageID #: 26



    the risks. These promotional efforts were made while Teva Defendants fraudulently withheld

    important safety information from health care providers and the public.

             46.    The Cooper Defendants still manufacture and sell the ParaGard in the U.S.

        47. Prior to Plaintiff being implanted with the ParaGard IUD, Defendants knew and should

have known that the drug was defective and unreasonably dangerous.

        48. Teva and Cooper Defendants knew or should have known that ParaGard can and does

cause serious harm to individuals who use it, due to the risk of the ParaGard’s arm breaking upon

removal.

        49. Teva and Cooper Defendants knew of these risks from the trials they performed, their post-

marketing experience and complaints, third party studies, and their own analysis of these studies, but

took no action to adequately warn or remedy the defects and instead concealed, suppressed and failed

to disclose or fix this danger.

        50. The product warnings for ParaGard were vague, incomplete or otherwise wholly

inadequate to alert prescribing physicians and patients to the actual risks associated with ParaGard.

        51. Teva and Cooper Defendants’ marketing and promotion, through its own website, sought

to reassure physicians and patients that Defendants’ longstanding record of quality and safety

assurance.

        52. Based upon these representations, upon which Plaintiff and her physician relied, Plaintiff

had the ParaGard implanted, believing it would be safe and effective, for the entire duration it was

implanted and upon removal.

        53. Since 2010, the FDA has received over 1600 reports of ParaGard breakage, with over 700

classified as serious.

        54. Defendants failure to adequately communicate and report to the FDA the injuries

associated with ParaGard resulted in inadequate warnings.



                                                                                              Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 27 of 98 PageID #: 27




                                  FACTUAL BACKGROUND

       55.     On information and belief, in September 25, 2009, Plaintiff was implanted with

Defendants’ ParaGard IUD by a physician.

       56.     Plaintiff, a young and healthy woman, wanted a ParaGard because it was a

reversible form of birth control that would allow her to conceive in the future.

       57.     In July 25, 2018, Plaintiff went to have the ParaGard IUD removed in Sanders

Clinic for Women by Johnny F. Miles, MD.

       58.     Johnny F. Miles, MD attempted to remove the ParaGard as instructed by Teva, by

grasping the ParaGard by the forceps and pulling gently. Despite following the instructions

provided by Defendants only a portion of the ParaGard was retrieved while a ParaGard arm was

retained. Johnny F. Miles, MD proceeded to confirm the location of the retained ParaGard IUD

arm via ultrasound in order to schedule a diagnostic hysteroscopy.

       59.     In August 7, 2018, Johnny F. Miles, MD attempted to remove the retained ParaGard

IUD arm via hysteroscopy at North Mississippi Medical Center without success.

       60.     Prior to her procedures, Plaintiff and her doctors were provided with no warning

from the Defendants of the risk of ParaGard failure and injury, nor were Plaintiff and her doctors

provided with adequate warning of the risk of removal of ParaGard. This information was known

or knowable to the Defendants.

       61.     As a direct result of Plaintiff’s use of the ParaGard, Plaintiff suffered from having

a broken arm of the ParaGard in her, causing her damage, including but not limited to pain,

suffering, mental anguish, the loss of reproductive health, loss of enjoyment of life, medical

expenses and other out of pocket losses and loss of income.

             DISCOVERY RULE, ESTOPPEL, AND FRAUDULENT CONCEALMENT



                                                                                           Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 28 of 98 PageID #: 28



       62.     Plaintiff incorporates by reference the factual portion of this Complaint as if fully

set forth herein and additionally, or in the alternative, if same be necessary, allege as follows.

       63.     Plaintiff plead that the discovery rule should be applied to toll the running of the

statute of limitations until Plaintiff knew, or through the exercise of reasonable care and diligence

should have known, of facts indicating that the Plaintiff had been injured, the cause of the injury

and the tortuous nature of the wrongdoing that caused the injury.

       64.     Despite diligent investigation by Plaintiff into the cause of her injuries, including

consultations with Plaintiff’s medical providers, the nature of Plaintiff’s injuries and damages and

their relation to the Plaintiff’s ParaGard IUD and Defendants’ wrongful conduct was not

discovered and could not have been discovered, until a date within the applicable statute of

limitations for filing each of Plaintiff’s claims. Therefore, under appropriate application of the

discovery rule, Plaintiff’s suit was filed well within the applicable statutory limitations period.

       65.     Any applicable statutes of limitations have been tolled by the knowing and active

concealment and denial of material facts known by the Defendants when they had a duty to disclose

those facts. The Defendants’ purposeful and fraudulent acts of concealment have kept Plaintiff

ignorant of vital information essential to the pursuit of Plaintiff’s claims, without any fault or lack

of diligence on Plaintiff’s part, for the purpose of obtaining delay on Plaintiff’s filing of their

causes of action.

       66.     The Defendants’ fraudulent concealment did result in such delay.
Defendants’ are estopped from relying on the statute of limitations defense because Defendants

failed to timely disclose, among other things, facts evidencing the defective and unreasonably

dangerous nature of their ParaGard IUD.

                                    COUNT I – NEGLIGENCE
       67.     Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.



                                                                                             Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 29 of 98 PageID #: 29



       68.     At times relevant, Teva Defendants were in the business of designing, developing,

setting specifications, manufacturing, marketing, selling and/or distributing the ParaGard IUD,

including the one that was implanted into the Plaintiff.

       69.     Defendants had a duty to exercise reasonable and ordinary care in the manufacture,

design, labeling, instructions, warnings, sale, marketing, safety surveillance and distribution of the

ParaGard so as to avoid exposing others to foreseeable and unreasonable risks of harm.

       70.     Defendants breached their duty of care to the Plaintiff and her physicians, in the

manufacture, design, labeling, warnings, instructions, sale, marketing, safety surveillance, and

distribution of the ParaGard.

       71.     Defendants knew or reasonably should have known that the ParaGard IUD was

dangerous or likely to be dangerous when used in its intended or reasonably foreseeable manner.

       72.     At the time of the manufacture and sale of the ParaGard IUD, Defendants knew or

should have known that the ParaGard IUD was designed and manufactured in such a manner so as

to present an unreasonable risk of the fracture of the arm of the drug upon removal.

       73.     At the time of the manufacturer and sale of the ParaGard IUD, Defendants knew or

should have known that the ParaGard IUD was designed and manufactured to have unreasonable

and insufficient strength or structural integrity to withstand normal placement and subsequent

removal.

       74.     At the time of the manufacture and sale of the ParaGard IUD, Defendants knew or

should have known that using the ParaGard IUD for its intended use or in a reasonably foreseeable

manner created a significant risk of a patient suffering severe injuries, including but not limited to

additional surgeries and/or medical procedures in order to remove the fragmented drug, even leading

to hysterectomy.

       75.     Defendants knew or reasonably should have known that the consumers of the

ParaGard IUD would not realize the danger associated with using the drug for its intended use and/or

in a reasonably foreseeable manner.




                                                                                           Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 30 of 98 PageID #: 30



       76.     Defendants breached their duty to exercise reasonable and prudent care in the

development, testing, design, manufacture, inspection, marketing, labeling, promotion, distribution

and sale of the ParaGard IUD in, among others, the following ways:

               a. Designing and distributing a product in which they knew or should have known

                  that the likelihood and severity of potential harm from the product exceeded the

                  burden of taking measures to reduce or avoid harm;

               b. Designing and distributing a product in which they knew or should have known

                  that the likelihood and severity of potential harm from the product exceeded the

                  likelihood of potential harm from other drug available for the same purpose;

               c. Failing to use reasonable care in manufacturing the product and producing a

                  product that differed from their design or specifications;

               d. Failing to use reasonable care to warn or instruct Plaintiff, Plaintiff’s healthcare

                  providers or the general health care community about the ParaGard IUD’s

                  substantially dangerous condition or about facts making the product likely to be

                  dangerous, including pre-and post-sale;

               e. Failing to perform reasonable pre-and post-market testing of the ParaGard IUD

                  to determine whether or not the product was safe for its intended use;

               f. Failing to provide adequate instructions, guidelines, and safety precautions, to

                  those persons to whom it was reasonably foreseeable would recommend, use,

                  implant and remove the ParaGard IUD;

               g. Advertising, marketing and recommending the use of the ParaGard IUD, while

                  concealing and failing to disclose or warn of the dangers known by the

                  Defendants to be connected with and inherent in the use of the ParaGard IUD;

               h. Representing that the ParaGard IUD was safe for its intended use when in fact,

                  Defendants knew and should have known the product was not safe for its

                  intended purpose;




                                                                                           Case ID: 200701550
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 31 of 98 PageID #: 31



                i. Continuing manufacture and sale of the ParaGard IUD with the knowledge that

                    the IUD was dangerous and not reasonably safe, and failing to comply with the

                    FDA good manufacturing regulations;

                j. Failing to use reasonable and prudent care in the design, research, manufacture,

                    and development of the ParaGard IUD so as to avoid the risk of serious harm

                    associated with the use of the IUD;

                k. Failing to establish an adequate quality assurance program used in the

                    manufacturing of the ParaGard IUD; and

                l. Failing to establish and maintain an adequate post-marketing surveillance

                    program for the ParaGard IUD.

                m. Failing to adequately and correctly report safety information relative to the

                    ParaGard product resulting in inadequate warnings.

        77.     A reasonable manufacturer, distributor, and/or seller under the same or similar

circumstances would not have engaged in the aforementioned acts and omissions.

        78.     Defendants are liable in tort to Plaintiff for their wrongful conduct pursuant to

Pennsylvania common and statutory law.

        79.     As a direct and proximate result of the Defendants’ design, manufacture, marketing,

sale and/or distribution of the ParaGard, Plaintiff has been injured catastrophically, and sustained

severe and permanent pain, suffering, disability, and impairment, loss of enjoyment of life, loss of

reproductive health, comfort, and economic damages.

        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

excess of $50,000.00, and such other relief as this Court deems just and for a trial by jury on all

issues so triable as a matter of right.

                      COUNT II – STRICT LIABILITY DESIGN DEFECT

        80.     Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.



                                                                                          Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 32 of 98 PageID #: 32



       81.     The ParaGard is inherently dangerous and defective, unfit and unsafe for its intended

use and reasonably foreseeable uses and does not meet or perform to the expectations of patients

and their health care providers.

       82.     The ParaGard IUD was expected to, and did, reach its intended consumer without

substantial change in the condition in which it was in when it left Defendants’ possession.

       83.     The ParaGard IUD implanted in Plaintiff was defective in design because it failed to

perform as safely as persons who ordinarily use the products would have expected at time of use.

       84.     The ParaGard IUD implanted in Plaintiff was defective in design, in that the IUD’s

risks of harm exceeded its claimed benefits.

       85.     Plaintiff and her healthcare providers used the ParaGard IUD in a manner that was

reasonably foreseeable to the Defendants.

       86.     Neither Plaintiff nor her healthcare providers could have by the exercise of

reasonable care discovered the IUD’s defective conditions or perceived its unreasonable dangers

prior to her implantation of the drug.

       87.      As a result of the foregoing design defects, the ParaGard created risks to the health

and safety of its users that were far more significant and devastating than the risks posed by other

products and procedures available to treat the corresponding medical conditions, and which far

outweigh the utility of the ParaGard.

       88.     Defendants have intentionally and recklessly designed the ParaGard with wanton

and willful disregard for the rights and health of the Plaintiff and others, and with malice, placing

their economic interests above the health and safety of the Plaintiff and others.

       89.     Defendants are strictly liable in tort to Plaintiff for their wrongful conduct pursuant

to Pennsylvania common law.

       90.     As a proximate result of the Defendants’ design of the ParaGard, Plaintiff has been

injured catastrophically, and sustained severe and permanent pain, suffering, disability, and

impairment, loss of enjoyment of life, loss of care, comfort, and economic damages.

       WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

                                                                                           Case ID: 200701550
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 33 of 98 PageID #: 33



excess of $50,000.00, and such other relief as this Court deems just and for a trial by jury on all

issues so triable as a matter of right.



              COUNT III – STRICT LIABILITY MANUFACTURING DEFECT

        91.     Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.

        92.     Teva    Defendants        designed,   set   specifications,   manufactured,   prepared,

compounded, assembled, processed, marketed, labeled, performed pharmacovigilance, distributed

and sold the ParaGard IUD that was implanted into the Plaintiff.

        93.     The ParaGard IUD implanted in Plaintiff contained a condition or conditions,

which Defendants did not intend, at the time the ParaGard IUD left Defendants’ control and

possession.

        94.     Plaintiff and Plaintiffs’ health care providers used the drug in a manner consistent

with and reasonably foreseeable to Defendants.

        95.     As a result of this condition or these conditions, the product failed to perform as

safely as the ordinary consumer would expect, causing injury, when used in a reasonably

foreseeable manner.

        96.     The ParaGard was defectively and/or improperly manufactured, rendering it

defective and unreasonably dangerous and hazardous to Plaintiff.

        97.     As a result of the manufacturing defects, the ParaGard creates risks to the health and

safety of the patients that are far more significant and devastating than the risks posed by other

products and procedures available to treat the corresponding medical conditions, and which far

outweigh the utility of the ParaGard.

        98.     Defendants have intentionally and recklessly manufactured the ParaGard with

wanton and willful disregard for the rights and health of the Plaintiffs and others, and with malice,

placing their economic interests above the health and safety of the Plaintiff and others.

        99.     Defendants are strictly liable in tort to Plaintiff for their wrongful conduct pursuant

to Pennsylvania common law.

                                                                                              Case ID: 200701550
       Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 34 of 98 PageID #: 34



        100.    As a proximate result of the Defendants’ manufacture of the ParaGard, Plaintiff has

been injured catastrophically, and sustained severe and permanent pain, suffering, disability, and

impairment, loss of enjoyment of life, loss of care, comfort, and economic damages.

        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

excess of $50,000.00, and such other relief as this Court deems just and for a trial by jury on all

issues so triable as a matter of right.



                    COUNT IV – STRICT LIABILITY FAILURE TO WARN
        101.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.

        102.    Defendants designed, set specifications, manufactured, prepared, compounded,

assembled, processed, marketed, labeled, distributed and sold the ParaGard IUD, including the one

implanted into Plaintiff, into the stream of commerce and in the course of same, directly advertised

and marketed the drug to consumers or persons responsible for consumers.

        103.    At the time Defendants designed set specifications, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed and sold the ParaGard IUD into

the stream of commerce, Defendants knew or should have known that the drug presented an

unreasonable danger to users of the product when put to its intended and reasonably anticipated
use.

        104.    Specifically, Defendants knew or should have known that the ParaGard IUD posed

a significant risk that one of the arms of the drug could break upon removal, resulting in significant

injuries.

        105.    Defendants had a duty to warn of the risk of harm associated with the use of the drug

and to provide adequate warnings concerning the risk the drug could break upon removal, even if

implanted properly and even if the drug remained properly in-place.




                                                                                            Case ID: 200701550
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 35 of 98 PageID #: 35



        106.    Defendants failed to properly and adequately warn and instruct the Plaintiff and her

health care providers with regard to the inadequate research and testing of the ParaGard, and the

complete lack of a safe, effective procedure for removal of the ParaGard.

        107.    The risks associated with the ParaGard IUD are of such a nature that health care

providers and users could not have recognized the potential harm.

        108.    The ParaGard IUD was defective and unreasonably dangerous at the time of its

release into the stream of commerce due to the inadequate warnings, labeling and/or instructions

accompanying the product, including but not limited to, the implantation and subsequent removal

of ParaGard.

        109.    The ParaGard IUD, when implanted in Plaintiff, was in the same condition as when

it was manufactured, inspected, marketed, labeled, promoted, distributed and sold by the

Defendants.

        110.    The Defendants intentionally, recklessly, and maliciously misrepresented the safety,

risks, and benefits in order to advance their own financial interests, with wanton and willful

disregard for the rights and health of the Plaintiff.

        111.    Defendants are strictly liable in tort to Plaintiff for their wrongful conduct pursuant

to Pennsylvania common law.

        112.    As a proximate result of the Defendants’ design, manufacture, marketing, sale and/or

distribution of the ParaGard, Plaintiff has been injured catastrophically, and sustained severe and

permanent pain, suffering, disability, and impairment, loss of enjoyment of life, loss of reproductive

health, comfort, and economic damages.

        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

excess of $50,000.00, and such other relief as this Court deems just and for a trial by jury on all

issues so triable as a matter of right.

                               COUNT V – COMMON LAW FRAUD

        113.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.

                                                                                            Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 36 of 98 PageID #: 36



       114.    The Defendants have falsely and fraudulently represented and continue to represent

to the medical and healthcare community, Plaintiff and her physicians, and/or the public that the

ParaGard IUD had been appropriately tested and was found to be safe and effective.

       115.    The representations made by the Defendants were, in fact, false. When the

Defendants made their representations, they knew and/or had reason to know that those

representations were false, and they willfully, wantonly, and recklessly disregarded the inaccuracies

in their representations and the dangers and health risks to users of the ParaGard.

       116.    These representations were made by the Defendants with the intent of defrauding

and deceiving the medical community, Plaintiff, and the public, and also inducing the medical

community, Plaintiff, Plaintiff’s physicians, and/or the public, to recommend, prescribe, dispense,

and purchase the ParaGard for use as a form of long-term birth control, all of which evidenced a

callous, reckless, willful, and depraved indifference to the health, safety, and welfare of Plaintiff.

       117.    In representations to Plaintiff and/or to her healthcare providers, the Defendants

fraudulently concealed and intentionally omitted the following material information:

               n. That the ParaGard was not as safe as other products and procedures available to

                   aid in the long-term prevention of pregnancy;

               o. That the risk of adverse events with the ParaGard was higher than with other

                   products and procedures available for birth control;

               p. The ParaGard IUD was not adequately tested;

               q. That the limited clinical testing for ParaGard revealed a higher risk of adverse

                   events, above and beyond those associated with other products and procedures

                   available for birth control;

               r. That Defendants deliberately failed to follow up on the adverse results from

                   clinical studies and/or formal and informal reports from physicians and/or other

                   healthcare providers and either ignored, concealed and/or misrepresented those

                   findings;




                                                                                             Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 37 of 98 PageID #: 37



               s. That Defendants were aware of dangers in the ParaGard IUD in addition to and

                    above and beyond those associated with other products and procedures available

                    for birth control;

               t. That the ParaGard IUD was defective, and that it caused dangerous and adverse

                    side effects, including but not limited to unacceptable incidence of breakage upon

                    removal;

               u.   That when the ParaGard IUD needed to be removed, the removal procedure had

                    a very high failure rate and/or needed to be performed repeatedly;

               v. That the ParaGard IUD was manufactured negligently;

               w. That the ParaGard IUD was manufactured defectively; and

               x. That the ParaGard IUD was designed negligently and designed defectively.

       118.    The Defendants were under a duty to disclose to Plaintiff and her physicians, the

defective nature of the ParaGard, including but not limited to, the risk of breakage prior to and upon

removal, which could result in permanent injury.

       119.    The Defendants had sole access to material facts concerning the defective nature of

the products and their propensity to cause serious and dangerous side effects and hence, cause

dangerous injuries and damage to persons who used the ParaGard, such as Plaintiff.

       120.    The Defendants’ concealment and omissions of material facts concerning the safety

of the ParaGard IUD were made purposefully, willfully, wantonly, and/or recklessly to mislead

Plaintiff, Plaintiff’s physicians, surgeons and healthcare providers and to induce them to purchase,

prescribe, and/or dispense the ParaGard IUD; and/or to mislead them into reliance upon and cause

them to use the ParaGard IUD.

       121.    At the time these representations were made by Defendants, and at the time Plaintiff

and/or her physicians, used the ParaGard IUD, Plaintiff and/or her physicians were unaware of the

falsehood of these representations, and reasonably believed them to be true.

       122.    The Defendants knew and had reason to know that the ParaGard IUD could and

would cause severe and grievous personal injury to the users of the product and was inherently

dangerous in a manner that exceeded any purported, inaccurate, or otherwise downplayed warnings.

                                                                                           Case ID: 200701550
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 38 of 98 PageID #: 38



       123.    In reliance upon these false representations, Plaintiff and her physicians were

induced to, and did use the ParaGard IUD, thereby causing severe and permanent personal injuries

and damages to Plaintiff. The Defendants knew or had reason to know that the Plaintiff and her

physicians and other healthcare providers had no way to determine the truth behind the Defendants’

concealment and omissions, and that these included material omissions of facts surrounding the use

of the ParaGard IUD, as described in detail herein.

       124.    Plaintiff and her physicians reasonably relied on facts provided by the Defendants

which foreseeably and purposefully suppressed and concealed facts that were critical to

understanding the real dangers inherent to the use of the ParaGard IUD.

       125.    Having knowledge based on the Defendants research and testing, or lack thereof,

Defendants blatantly and intentionally distributed false information, including but not limited to

assurances to Plaintiff, the public, and Plaintiff’s healthcare providers and physicians, that the

ParaGard IUD was safe for use as a means of providing long-term birth control and was as safe or

safer than other product and/or procedures available and/or on the market. As a result of Defendants’

research and testing, or lack thereof, these Defendants intentionally omitted, concealed and

suppressed the dissemination of certain results of testing and research to healthcare professionals,

Plaintiff, her physicians, and the public at large.

       126.    The Defendants had a duty when disseminating information to the public to

disseminate truthful information; and a parallel duty not to deceive the public, Plaintiff, and/or her

physicians.

       127.    The information distributed to the public, the medical community, Plaintiff and her

physicians by the Defendants included, but was not limited to websites, information presented at

medical and professional meetings, information disseminated by sales representatives to physicians

and other medical care providers, professional literature, reports, press releases, advertising

campaigns, television commercials, print advertisements, and/or other commercial media, and

contained material representations which were false and misleading, as well as omissions and

concealments of the truth about the dangers of the use of the ParaGard IUD.



                                                                                           Case ID: 200701550
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 39 of 98 PageID #: 39



        128.    These representations, and others made by the Defendants, were false when made

and/or were made with the pretense of actual knowledge when such knowledge did not actually

exist and were made recklessly and without regard to the true facts.

        129.    The Defendants recklessly and/or intentionally falsely represented the dangerous and

serious health and safety concerns inherent in the use of the ParaGard to Plaintiff, her physicians

and the public at large, for the purpose of influencing the sales of products known to be dangerous

and defective, and/or not as safe as other alternatives.

        130.    At the time the representations were made, Plaintiff and her healthcare providers did

not know the truth about the dangers and serious health and/or safety risks inherent in the use of the

ParaGard.

        131.    Plaintiff did not discover the true facts about the dangers and serious health and/or

safety risks, nor did Plaintiff discover the false representations of the Defendants, nor would

Plaintiff with reasonable diligence have discovered the true facts about the Defendant’s

misrepresentations at the time when the ParaGard IUD was surgically implanted into her.

        132.    Had Plaintiff known the true facts about the dangers and serious health and/or safety

risks of the ParaGard IUD, neither Plaintiff nor her physician would not have purchased, used, or

relied on Defendants’ representations and omissions concerning the ParaGard IUD.

        133.    Defendants are liable in tort to Plaintiff for their wrongful conduct pursuant to

Pennsylvania common and statutory law.

        134.    As a proximate result of the Defendants’ design, manufacture, marketing, sale and/or

distribution of the ParaGard IUD, Plaintiff has been seriously injured, and sustained severe and

permanent injury, pain, suffering, disability, and impairment, loss of enjoyment of life, loss of

reproductive health, comfort, and economic damages.

        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

excess of $50,000.00, and such other relief as this Court deems just and for a trial by jury on all

issues as triable as a matter of right.

                      COUNT VI – NEGLIGENT MISREPRESENTATION

                                                                                           Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 40 of 98 PageID #: 40



       135.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.

       136.    At relevant times, Teva Defendants negligently provided Plaintiff, her healthcare

providers, and the general medical community with false or incorrect information or omitted or

failed to disclose material information concerning the ParaGard IUD, including, but not limited to,

misrepresentations regarding the safety of the ParaGard IUD.

       137.    The information distributed by the Defendant to the public, the medical community,

the Plaintiff and her healthcare providers, including advertising campaigns, labeling materials, print

advertisements, commercial media, was false and misleading and contained omissions and

concealment of truth about the dangers of the ParaGard IUD.

       138.    Defendants’ intent and purpose in making these misrepresentations was to deceive

and defraud the public and the medical community, including Plaintiff and Plaintiffs’ health care

providers; to falsely assure them of the quality of the ParaGard IUD and the induce the public and

medical community, including Plaintiff and her healthcare provider to request, recommend,

prescribe, implant, purchase and continue to use the ParaGard IUD.

       139.    The Defendants had a duty to accurately and truthfully represent to the medical and

healthcare community, medical drug manufacturers, Plaintiff, her healthcare providers and the

public, that the ParaGard IUD had been tested and found to be safe and effective for long term birth

control.

       140.    The representations made by the Defendants were, in fact, false. The ParaGard IUD

was not safe for human use in its intended and reasonably foreseeable manner. Use of the ParaGard

IUD is dangerous as there is a risk that it may fracture upon removal cause significant injury.

       141.    In reliance upon the false and negligent misrepresentations and omissions made by

the Defendants, Plaintiff and Plaintiff’s healthcare providers were induced to, and did use the

ParaGard IUD, thereby causing Plaintiff to endure severe and permanent injuries.

       142.    Defendants knew and had reason to know that the Plaintiff, Plaintiff’s healthcare

providers, and the general medical community did not have the ability to determine the true facts

which were intentionally and/or negligently concealed and misrepresented by the Defendants.

                                                                                           Case ID: 200701550
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 41 of 98 PageID #: 41



           143.   Plaintiff and her healthcare providers would not have recommended, and implanted

ParaGard IUD had the true facts not been concealed by the Defendants.

           144.   Defendants had sole access to the material facts concerning the defective nature of

the ParaGard IUD and its propensity to cause serious and dangerous side injuries.

           145.   At the time Defendants failed to disclose and misrepresented the foregoing facts, and

at the time Plaintiff was implanted with the ParaGard IUD, Plaintiff and her healthcare providers

were unaware of Defendants’ negligent misrepresentations and omissions.

           146.   The Defendants failed to exercise ordinary care in making representations

concerning the ParaGard IUD while they were involved in their manufacture, sale, testing, quality

assurance, quality control, and distribution in interstate commerce, because the Defendants

negligently misrepresented the ParaGard’s high risk of unreasonable and dangerous adverse side

effects.

           147.   The Defendants breached their duty to Plaintiff, her physicians, and the medical and

healthcare community, by representing that the ParaGard IUD has no serious side effects different

from older generations of similar products or procedures.

           148.   Plaintiff and Plaintiff’s healthcare providers reasonably relied upon the

misrepresentations and omissions made by the Defendants, where they concealed and

misrepresented facts that were critical to understanding the true dangers inherent in the use of the

ParaGard IUD.

           149.   Plaintiff and Plaintiff’s healthcare providers’ reliance on the foregoing

misrepresentations and omissions was the direct and proximate cause of Plaintiffs injuries.

           150.   The Defendants knew, and had reason to know, that the ParaGard had been

insufficiently tested, or had not been tested at all, that the products lacked adequate and accurate

warnings, that they created a high risk, and/or higher than acceptable risk, and/or higher than

reported risk that they represented a risk of adverse side effects, including, pain and suffering,

surgery to remove the product, and other severe and personal injuries, which are permanent and

lasting in nature.



                                                                                            Case ID: 200701550
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 42 of 98 PageID #: 42



        151.    Defendants are liable in tort to Plaintiff for their wrongful conduct pursuant to

Pennsylvania common and statutory law.

        152.    As a proximate result of the Defendants’ design, manufacture, marketing, sale and/or

distribution of the ParaGard, Plaintiff has been injured catastrophically, and sustained severe and

permanent pain, suffering, disability, and impairment, loss of enjoyment of life, loss of reproductive

health, comfort, and economic damages.

        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

excess of $50,000.00, and such other relief as this Court deems just and for a trial by jury on all

issues as triable as a matter of right.

                      COUNT VII – BREACH OF EXPRESS WARRANTY
        153.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.

        154.    At relevant times, Teva Defendants intended that the ParaGard be used in the manner

that Plaintiff used it and Defendants expressly warranted that each product was safe and fit for use

by consumers, that it was of merchantable quality, that its side effects were minimal and comparable

to other treatments for long-term birth control, and that they were adequately tested and fit for their

intended use.

        155.    At relevant times, Teva Defendants were aware that consumers, including Plaintiff,
would use the ParaGard; which is to say that Plaintiff was a foreseeable user of the ParaGard.

        156.    Plaintiff and/or her implanting physicians were, at all relevant times, in privity with

the Defendants.

        157.    ParaGard was expected to reach and did in fact reach its ultimate consumer,

including Plaintiff and her implanting physicians, without substantial change in the condition in

which it was manufactured and sold by the Defendants.

        158.    The Defendants breached various express warranties with respect to the ParaGard

including the following particulars:



                                                                                            Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 43 of 98 PageID #: 43



               y. The Defendants represented to Plaintiff and her physicians and healthcare

                   providers through their labeling, advertising, marketing materials, detail persons,

                   seminar presentations, publications, notice letters, and regulatory submissions

                   that the ParaGard was safe, and fraudulently withheld and concealed information

                   about the substantial risks of serious injury associated with using the ParaGard;

               z. The Defendants represented to Plaintiff and her physicians and healthcare

                   providers that the ParaGard was as safe, and/or safer than other alternative

                   procedures and drugs and fraudulently concealed information, which

                   demonstrated that the ParaGard was not safer than alternatives available on the

                   market; and

               aa. The Defendants represented to Plaintiff and her physicians and healthcare

                   providers that the ParaGard was more efficacious than other alternatives and

                   fraudulently concealed information regarding the true efficacy of the products.

       159.    In reliance upon the Defendants’ express warranties, Plaintiff was implanted with

the ParaGard as prescribed and directed, and therefore, in the foreseeable manner normally intended,

recommended, promoted, and marketed by the Defendants.

       160.    At the time of making such express warranties, the Defendants knew or should have

known that the ParaGard does not conform to these express representations because the ParaGard

was not safe and had numerous side effects, many of which the Defendants did not accurately warn

about, thus making the ParaGard unreasonably unsafe for its intended purpose.

       161.    Members of the medical community, including physicians and other healthcare

professionals, as well as Plaintiff and her physicians, relied upon the representations and warranties

of the Defendants in connection with use, recommendation, description, and/or dispensing of the

ParaGard.

       162.    The Defendants breached their express warranties to Plaintiff in that the ParaGard

was not of merchantable quality, safe and/or fit for its intended uses, nor was it adequately tested.

       163.    The Defendants’ breach constituted violations of common law principles and 13 Pa.

Stat. Ann. §2313, et seq.

                                                                                           Case ID: 200701550
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 44 of 98 PageID #: 44



        164.    Defendants are liable in tort to Plaintiff for their wrongful conduct pursuant to

Pennsylvania common and statutory law.

        165.    As a proximate result of the Defendants’ design, manufacture, marketing, sale and/or

distribution of the ParaGard, Plaintiff has been injured catastrophically, and sustained severe and

permanent pain, suffering, disability, and impairment, loss of enjoyment of life, loss of reproductive

health, comfort, and economic damages.

        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

excess of $50,000.00, and such other relief as this Court deems just and for a trial by jury on all

issues as triable as a matter of right.

                      COUNT VIII – BREACH OF IMPLIED WARRANTY
        166.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.

        167.    At relevant and material times, Teva Defendants manufactured, distributed,

advertised, promoted, and sold the ParaGard.

        168.    At relevant times, Teva Defendants intended that the ParaGard be implanted for the

purposes, and in the manner, that Plaintiff or her physicians or surgeons used it and the Defendants

impliedly warranted each ParaGard to be of merchantable quality, safe and fit for such use, and to

have been adequately tested.
        169.    Defendants were aware that consumers, including Plaintiff or her physicians or

surgeons would implant the ParaGard in the manner described by the instructions for use and that

Plaintiff was the foreseeable user of the ParaGard.

        170.    Plaintiff and/or her physicians and surgeons were at all relevant times in privity with

Defendants.

        171.    The Defendants’ ParaGard was expected to reach and did in fact reach consumers,

including Plaintiff and/or her physicians and surgeons, without substantial change in the condition

in which they manufactured and sold by Defendants.



                                                                                            Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 45 of 98 PageID #: 45



       172.    Defendants breached various implied warranties with respect to the ParaGard,

including the following particulars:

               bb. Defendants represented through their labeling, advertising, marketing materials,

                   detail persons, seminar presentations, publications, notice letters, medical

                   literature, and regulatory submissions that the ParaGard was safe and

                   fraudulently withheld and concealed information about the substantial risks of

                   serious injury associated with using the ParaGard;

               cc. Defendants represented that the ParaGard was safe, and/or safer than other

                   alternative drugs or procedures and fraudulently concealed information, which

                   demonstrated that the ParaGard was not as safe or safer than alternatives

                   available on the market; and

               dd. Defendants represented that the ParaGard was more efficacious than other

                   alternative treatments and fraudulently concealed information, regarding the true

                   efficacy of the ParaGard.



       173.    In reliance upon Defendants’ implied warranties, Plaintiff and/or her implanting

physicians and surgeons used the ParaGard as prescribed in the foreseeable manner normally

intended, recommended, promoted, and marketed by Defendants.

       174.    Defendants breached their implied warranties to Plaintiff and/or her implanting

physicians and surgeons in that the ParaGard was not of merchantable quality, safe and fit for its

intended use, or adequately tested, in violation of common law principles and the following statutory

provision: 13 Pa. Stat. Ann. §§2314 et seq.

       175.    Defendants are liable in tort to Plaintiff for their wrongful conduct pursuant to

Pennsylvania common and statutory law.

       176.    As a proximate result of the Defendants’ design, manufacture, marketing, sale and/or

distribution of the ParaGard, Plaintiff has been injured catastrophically, and sustained severe and

permanent pain, suffering, disability, and impairment, loss of enjoyment of life, loss of reproductive

health, comfort, and economic damages.

                                                                                           Case ID: 200701550
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 46 of 98 PageID #: 46



        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

excess of $50,000.00, and such other relief as this Court deems just and for a trial by jury on all

issues as triable as a matter of right.

               COUNT IX – VIOLATION OF CONSUMER PROTECTION LAWS

        177.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.

        178.    Plaintiff purchased and used the ParaGard primarily for personal use thereby

suffering ascertainable losses, as a result of the Defendants’ actions in violation of the consumer

protection laws.

        179.    Had the Defendants not engaged in the deceptive conduct described herein, Plaintiff

and her physicians would not have purchased and/or paid for the ParaGard and would not have

incurred related medical costs and injury.

        180.    The Defendants engaged in wrongful conduct while at the same time obtaining,

under false pretenses, moneys from Plaintiff for the ParaGard, that was implanted into her, and that

would not have been paid for had the Defendants not engaged in unfair and deceptive conduct.

        181.    Unfair methods of competition of deceptive acts or practices that were proscribed by

law, including the following:

                ee. Representing that goods or services have characteristics, ingredients, uses

                    benefits or quantities that they do not have;

                ff. Advertising goods or services with the intent not to sell them as advertised; and

                gg. Engaging in fraudulent or deceptive conduct that creates a likelihood of

                    confusion and/or misunderstanding.

        182.    Plaintiff was injured by the cumulative and indivisible nature of the Defendants’

conduct. The cumulative effect of the Defendants’ conduct directed at patients, physicians and

consumers, including the Plaintiff and her physicians, was to create demand for and promote the

sale of ParaGard. Each aspect of the Defendants’ conduct combined to artificially create sales of the

ParaGard.

                                                                                           Case ID: 200701550
         Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 47 of 98 PageID #: 47



          183.   The Defendants have a statutory duty to refrain from unfair or deceptive acts or trade

practices in the design, labeling, development, manufacture, promotion, and sale of the ParaGard.

          184.   Had the Defendants not engaged in the deceptive conduct described above, Plaintiff

would not have purchased and/or paid for the ParaGard and would not have incurred related medical

costs.

          185.   The Defendants’ deceptive, unconscionable, or fraudulent representations and

material omissions to patients, physicians and consumers, including Plaintiff and her physicians,

constituted unfair and deceptive acts and trade practices in violation of the state consumer protection

statutes, including but not limited to 79 Pa. Stat. §§201-1 et seq.

          186.   The Defendants’ actions, as complained of herein, constitute unfair competition or

unfair, unconscionable, deceptive or fraudulent acts, or trade practices in violation of state consumer

protection statutes, including but not limited to 79 Pa. Stat. §§201-1 et seq.

          187.   The Defendants have engaged in unfair competition or unfair or deceptive acts or

trade practices or have made false representations in violation under the statute(s) listed above to

protect consumers against unfair, deceptive, fraudulent and unconscionable trade and business

practices and false advertising, the Defendants are the suppliers, manufacturers, advertisers, and

sellers, who are subject to liability under such legislation for unfair, deceptive, fraudulent and

unconscionable consumer sales practices.
      188. Teva and Cooper Defendants engaged in fraudulent behavior regarding the transfer

and/or sale of assets to Cooper Defendants in 2017. Cooper Defendants knew or should have

reasonably known that the transfer of assets was done in a manner consistent with and in an effort

to, deceive potential creditors.

          189.   Pursuant to the terms of the asset purchase agreement, Teva Women’s Health, Inc.,

claims to maintain liability for all ParaGard placed prior to the execution of the asset purchase

agreement in September of 2017. However, Teva Women’s Health, Inc., converted to Teva

Women’s Health, LLC and sold off all of its assets.




                                                                                            Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 48 of 98 PageID #: 48



       190.    Cooper Defendants knew or reasonably should have known that Teva Defendants

converted Teva Women’s Health, Inc., into Teva Women’s Health, LLC after selling off or moving

all assets from Teva Women’s Health, Inc.

       191.    Therefore, Cooper Defendants knew or reasonably should have known that Teva

Defendants shuffling of assets and subsequent conversions were done to thwart potential creditors

in violation of state and Federal consumer protection laws.



       192.    The Defendants violated the statutes that were enacted to protect consumers against

unfair, deceptive, fraudulent and unconscionable trade and business practices and false advertising,

by knowingly and falsely representing that the ParaGard was fit to be used for the purpose for which

it was intended, when in fact it was defective and dangerous, and by other acts alleged herein. These

representations were made in uniform promotional materials and product labeling.

       193.    The actions and omissions of the Defendants alleged herein are uncured or incurable

deceptive acts under the statutes enacted in the states to protect consumers against unfair, deceptive,

fraudulent and unconscionable trade and business practices and false advertising.
       194.    The Defendants had actual knowledge of the defective and dangerous condition of

the ParaGard and failed to take any action to cure such defective and dangerous conditions.

       195.    Plaintiff and her implanting physicians and surgeons relied upon the Defendants’

misrepresentations and omissions in determining which product and/or procedure to undergo and/or

perform.
       196.    The Defendants’ deceptive, unconscionable or fraudulent representations and

material omissions to patients, physicians and consumers, constitute unfair and deceptive acts and

practices.

       197.    By reason of the unlawful acts engaged by the Defendants, and as a direct and

proximate result thereof, Plaintiff has suffered ascertainable losses and damages.

       198.    Defendants are liable in tort to Plaintiff for their wrongful conduct pursuant to

Pennsylvania common and statutory law.


                                                                                            Case ID: 200701550
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 49 of 98 PageID #: 49



        199.    As a proximate result of the Defendants’ design, manufacture, marketing, sale and/or

distribution of the ParaGard, Plaintiff has been injured catastrophically, and sustained severe and

permanent pain, suffering, disability, and impairment, loss of enjoyment of life, loss of reproductive

health, comfort, and economic damages.

        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

excess of $50,000.00, and such other relief as this Court deems just and for a trial by jury on all

issues as triable as a matter of right.

                                COUNT X – GROSS NEGLIGENCE
        200.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.

        201.    The wrongs done by the Defendants were aggravated by the kind of malice, fraud,

and grossly negligent disregard for the rights of others, the public, and Plaintiff , for which the law

would allow, and which Plaintiff will seek at the appropriate time under governing law for the

imposition of exemplary damages, in that Defendants’ conduct was specifically intended to cause

substantial injury to Plaintiff; or when viewed objectively from Defendants’ standpoint at the time

of the conduct, involved an extreme degree of risk, considering the probability and magnitude of

the potential harm to others, and Defendants were actually, subjectively aware of the risk involved,

but nevertheless proceeded with conscious indifference to the rights, safety, or welfare of others; or
included material representations that were false, with Defendants, knowing that they were false or

with reckless disregard as to the truth and as a positive assertion, with the intent that the

representation is acted on by Plaintiff .

        202.    Plaintiff and her physicians relied on the representations of Defendants and suffered

injury as a proximate result of this reliance.

        203.    Plaintiff therefore will seek to assert claims for exemplary damages at the appropriate

time under governing law in an amount within the jurisdictional limits of the Court.

        204.    Plaintiff also alleges that the acts and omissions of Defendants, whether taken

singularly or in combination with others, constitute gross negligence that proximately caused that

                                                                                            Case ID: 200701550
      Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 50 of 98 PageID #: 50



injuries to Plaintiff. In that regard, Plaintiff will seek exemplary damages in an amount that would

punish Defendants for their conduct, and which would deter other manufacturers from engaging in

such misconduct in the future.

        205.    Defendants are liable in tort to Plaintiff for their wrongful conduct pursuant to

Pennsylvania common and statutory law.

        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

excess of $50,000.00, and such other relief as this Court deems just and for a trial by jury on all

issues as triable as a matter of right.

                               COUNT XI – PUNITIVE DAMAGES
        206.    Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as though fully set forth herein.

        207.    At times material hereto, Teva Defendants knew or should have known that their

ParaGard, as designed, manufactured, assembled, sold and/or distributed was inherently

dangerous.

        208.    At times material hereto, Teva Defendants attempted to misrepresent and did

misrepresent facts concerning the safety of their ParaGard.

        209.    Teva Defendants’ misrepresentations included knowingly withholding material

information from the public and consumers alike, including Plaintiff, concerning the safety of
the ParaGard.

        210.    At times material hereto, Teva Defendants knew and recklessly disregarded the

fact that their ParaGard could cause serious, disabling, and permanent injuries to individuals

such as Plaintiff.

        211.    Notwithstanding the foregoing, Teva Defendants continued to aggressively

market and promote their ParaGard IUD, without disclosing the risks.

        212.    As a direct and proximate result of Teva Defendants’ willful, wanton, careless,

reckless, conscious, and deliberate disregard for the rights and safety of their consumers,

Plaintiff suffered severe and permanent physical and emotional injuries, endured pain and

                                                                                          Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 51 of 98 PageID #: 51



suffering, and has suffered economic loss, including incurring significant expenses for medical

care and treatment, and will continue to incur such expenses in the future.

       213.   Teva Defendants’ aforesaid conduct was committed with knowing, conscious,

careless, reckless, willful, wanton, and deliberate disregard for the rights and safety of

consumers, including Plaintiff, thereby entitling Plaintiff to punitive damages in an amount

appropriate to punish Teva Defendants and deter them from similar conduct in the future.

       214.   Defendants are liable in tort to Plaintiff for their wrongful conduct pursuant to

Pennsylvania common and statutory law.
                              DEMAND FOR JURY TRIAL
                     Plaintiff hereby demands trial by jury as to all issues.

                                   RELIEF REQUESTED
        WHEREFORE, Plaintiff prays for relief and judgment against Defendants as follows:

              (a)    For general (non-economic) and special (economic) damages in a sum in

                     excess of the jurisdictional minimum of this Court;

              (b)    For medical, incidental, and hospital expenses according to proof;

              (c)    For pre-judgment and post-judgment interest as provided by law;

              (d)    For compensatory damages in excess of the jurisdictional minimum of this

                     Court;

              (e)    For consequential damages in excess of the jurisdictional minimum of this

                     Court;

              (f)    For punitive damages in an amount in excess of any jurisdictional minimum

                     of this Court and in an amount sufficient to impress upon Defendants the

                     seriousness of their conduct and to deter similar conduct in the future;

              (g)    For attorneys’ fees, expenses, and costs of this action; and

              (h)    For such further relief as this Court deems necessary, just, and proper.




                                                    Respectfully submitted,


                                                                                        Case ID: 200701550
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 52 of 98 PageID #: 52



                                              Pogust Millrood, LLC

       Dated: September 23, 2020   By: /s/_Tobias Millrood _______________
                                              Tobias L. Millrood, Esquire.
                                              Kara D. Hill, Esquire
                                              Eight Tower Bridge, Suite 940
                                              161 Washington Street
                                              Conshohocken, PA 19428
                                              tmillrood@pogustmillrood.com
                                              khill@pogustmillrood.com
                                              610-941-4204

                                              Tim Clark, Esquire
                                              100 Garden City Plaza, Suite 500
                                              Garden City, NY 11530
                                              Phone: 516-741-5600
                                              Fax: 516-741-0128




                                                                         Case ID: 200701550
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 53 of 98 PageID #: 53




    EXHIBIT B
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 54 of 98 PageID #: 54
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 55 of 98 PageID #: 55
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 56 of 98 PageID #: 56
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 57 of 98 PageID #: 57
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 58 of 98 PageID #: 58
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 59 of 98 PageID #: 59
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 60 of 98 PageID #: 60
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 61 of 98 PageID #: 61
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 62 of 98 PageID #: 62
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 63 of 98 PageID #: 63
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 64 of 98 PageID #: 64
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 65 of 98 PageID #: 65
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 66 of 98 PageID #: 66
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 67 of 98 PageID #: 67
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 68 of 98 PageID #: 68
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 69 of 98 PageID #: 69
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 70 of 98 PageID #: 70
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 71 of 98 PageID #: 71
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 72 of 98 PageID #: 72
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 73 of 98 PageID #: 73
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 74 of 98 PageID #: 74
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 75 of 98 PageID #: 75
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 76 of 98 PageID #: 76
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 77 of 98 PageID #: 77
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 78 of 98 PageID #: 78
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 79 of 98 PageID #: 79
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 80 of 98 PageID #: 80
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 81 of 98 PageID #: 81
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 82 of 98 PageID #: 82
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 83 of 98 PageID #: 83
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 84 of 98 PageID #: 84
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 85 of 98 PageID #: 85
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 86 of 98 PageID #: 86
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 87 of 98 PageID #: 87
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 88 of 98 PageID #: 88
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 89 of 98 PageID #: 89
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 90 of 98 PageID #: 90
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 91 of 98 PageID #: 91
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 92 of 98 PageID #: 92
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 93 of 98 PageID #: 93
Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 94 of 98 PageID #: 94




    EXHIBIT C
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 95 of 98 PageID #: 95




ULMER & BERNE LLP                                                       Filed and Attested by the
Frederick M. Erny (Pa. I.D. No. 52007)                                 Office of Judicial Records
ferny@ulmer.com                                                            08 SEP 2020 01:19 pm
600 Vine Street, Suite 2800                                                      M. RUSSO
Cincinnati, OH 45202
Phone: (513) 698-5000
Fax: (513) 698-5001
ferny@ulmer.com

GREENBERG TRAURIG, LLP
Brian H. Rubenstein (Pa. I.D. No. 83200)
1717 Arch Street
Suite 400
Philadelphia, PA 19103
(t) 215.988.7864
(f) 215.689.4419
rubensteinb@gtlaw.com

Attorneys for Defendants Teva Pharmaceuticals
USA, Inc., Teva Women’s Health, Inc. and Teva
Women’s Health, LLC

 CHRISTIE MCDONALD,                                      COURT OF COMMON PLEAS
                                                         PHILADELPHIA COUNTY
                       Plaintiff,

               v.                                        JULY TERM, 2020

 TEVA PHARMACEUTICALS USA, INC.,                         No. 01550
 et al.,

                       Defendants.

                      PRAECIPE FOR RULE TO FILE COMPLAINT

TO THE PROTHONOTARY:
       Please enter a Rule upon plaintiff to file a Complaint within 20 days hereof or suffer the

entry of a Judgment Non Pros.

 Dated: September 8, 2020                          s/ Brian H. Rubenstein
                                                   Brian H. Rubenstein (Pa. I.D. No. 83200)
                                                   Attorneys for Defendants Teva
                                                   Pharmaceuticals USA, Inc., Teva Women’s
                                                   Health, Inc. and Teva Women’s Health, LLC



                                                                                          Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 96 of 98 PageID #: 96




 CHRISTIE MCDONALD,                                       COURT OF COMMON PLEAS
                                                          PHILADELPHIA COUNTY
                        Plaintiff,

                v.                                        JULY TERM, 2020

 TEVA PHARMACEUTICALS USA, INC.,                          No. 01550
 et al.,

                        Defendants.




                                 RULE TO FILE COMPLAINT

       AND NOW, this _______ day of ____________________, 2020, a Rule is hereby granted

upon plaintiff to file a Complaint herein within 20 days after service hereof or suffer the entry of

a Judgment of Non Pros.



                                              Prothonotary




                                                                                       200701550
                                                                                    08 SEP 2020 01:19 pm
                                                                                           M. RUSSO




                                                 2
                                                                                           Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 97 of 98 PageID #: 97




                                CERTIFICATE OF SERVICE

       I, Brian H. Rubenstein, do hereby certify that on this 8th day of August 2020, a true and

correct copy of the foregoing Praecipe for Rule to File Complaint was served on all counsel of

record via the Court’s e-filing system and email.




                                             s/ Brian H. Rubenstein
                                             Brian H. Rubenstein




                                                                                       Case ID: 200701550
     Case: 3:20-cv-00302-DMB-RP Doc #: 1 Filed: 10/15/20 98 of 98 PageID #: 98




                                   CERTIFICATE OF SERVICE
          On this 15th day of October, 2020, the undersigned certifies that a true and correct copy of

the foregoing Notice of Removal was served by electronic mail upon the following counsel of

record:

Tobias Millrood, Esq.
Kara Hill, Esq.
Pogust Millrood, LLC
Eight Tower Bridge, Suite 940
161 Washington Street
Conshohocken, PA 19428
tmillrood@pogustmillrood.com
khill@pogustmillrood.com


Timothy Clark, Esq.
Lauren Welling, Esq.
Sanders Phillips Grossman LLC
16755 Von Karman Ave., Suite 200
Irvine, CA 92606
TClark@thesandersfirm.com
lwelling@thesandersfirm.com




                                                /s/ Brian Rubenstein
                                                Brian Rubenstein, Esq.
